Citation Nr: 0633361	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  05-03 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for beriberi.

2.  Entitlement to service connection for a condition 
manifested by fever.

3.  Entitlement to service connection for a condition 
manifested by fear.

4.  Entitlement to service connection for malaria.

5.  Entitlement to service connection for pulmonary 
tuberculosis, including hemptopsis as a complication of 
pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran was missing from November 1, 1944, to February 
16, 1945; had recognized guerilla service from February 17, 
1945, to May 3, 1945; and had service with the regular 
Philippine Army from May 4, 1945, to May 11, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for beriberi, 
malaria, pulmonary tuberculosis, including hemptopsis as a 
complication of pulmonary tuberculosis, a connection for a 
condition manifested by fever, and a condition manifested by 
fear.  In June 2005, the veteran testified before the Board 
at a hearing that was held at the RO.


FINDINGS OF FACT

1.  The veteran does not currently have beriberi or any 
residuals thereof.

2.  The veteran does not have a current diagnosis of a 
disability manifested by fever.

3.  The veteran does not have a current diagnosis of a 
disability manifested by fear.
4.  The veteran's malaria or residuals thereof first 
manifested many years after his separation from service and 
are unrelated to his period of active service or to any 
incident therein.

5.  The veteran's pulmonary tuberculosis and hemptopsis first 
manifested many years after his separation from service and 
are unrelated to his period of active service or to any 
incident therein.


CONCLUSIONS OF LAW

1.  Beriberi or residuals of beriberi were not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  A claimed condition manifested by fever was not incurred 
in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

3.  A claimed condition manifested by fear was not incurred 
in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

4.  Malaria or residuals thereof were not incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.309, 3.310 (2006).

5.  Pulmonary tuberculosis and hemptopsis were not incurred 
in or aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.309, 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain tropical diseases, including malaria, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection for certain chronic diseases, including 
pulmonary tuberculosis, will be rebuttably presumed if they 
are manifest to a compensable degree within three years 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

The veteran contends that he is entitled to service 
connection for beriberi, a condition manifested by fever, a 
condition manifested by fear, malaria, and pulmonary 
tuberculosis, including hemptopsis as a complication of 
pulmonary tuberculosis.  These claims will be addressed in 
turn.

A.  Berberi

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
this case, the Board finds no evidence of current disability, 
such that the claim must be denied.  Specifically, while 
there are records of treatment for malaria and pulmonary 
tuberculosis, there are no records which reflect a diagnosis 
or treatment of beriberi.  Absent evidence of a current 
disability, service connection for beriberi is not warranted.

The Board has considered the veteran's claims that he has 
beriberi related to his service.  However, as a layman, the 
veteran is not competent to give a medical opinion on 
causation or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Routen v. West, 142 F.3d. 
1434 (Fed. Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Conditions manifested by Fever and by Fear

The veteran contends that he has conditions manifested by 
fever and fear that are related to his period of active 
service.

The veteran's service medical records are negative for any 
diagnosis or treatment of conditions manifested by fever or 
fear.  On examination in May 1946, prior to separation from 
service, no complaints of fear were made, and no fever was 
found.   

There are no post-service clinical records of treatment for 
conditions manifested by fever or fear.  However, the 
veteran, in support of his claim, submitted several sworn 
affidavits indicating that he was treated for conditions 
manifested by fever and fear beginning in approximately 1960.  
September 2003 and January 2005 letters from the veteran's 
private physician indicate that the physician had treated the 
veteran two to three times per month for fear since 
approximately 1960.  The physician did not specifically 
diagnose the veteran with a disability manifested by fear and 
did not opine as to whether the veteran's fear was related to 
his period of active service.

While the veteran alleges that he has received treatment for 
conditions manifested by fever and fear since approximately 
1960, the Board finds no evidence of actual disability for 
which service connection may be granted.  Fear or fever 
alone, without diagnosed or identifiable underlying maladies 
or conditions, do not in and of themselves constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Thus, even though the veteran has complaints of fever and 
fear that he believes to be related to service, there is no 
medical or competent evidence of a diagnosis of a disability 
for which service connection may be granted.  The Board 
therefore finds that service connection for conditions 
manifested by fever and fear is not warranted.

In recent statements in support of his claim, and in 
testimony, the veteran and his friends and family members 
have asserted that the veteran has conditions manifested by 
fever and fear related to his active service.  However, as 
laypersons, the veteran and his friends and family are not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran and his 
friends and family are competent to give evidence about 
current symptoms and what he experienced.  See e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

As the preponderance of the evidence is against the claims 
for service connection, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Malaria

The veteran asserts that during his period of active service 
he contracted malaria.  He further asserts that due to his 
grave condition, he was ordered by his unit commander to 
withdraw from service in order to receive treatment.  The 
veteran returned home to his family, where he was nursed back 
to health by family members.  He does not assert that he 
received formal medical treatment for malaria at that time.  
Indeed, the veteran asserts that following his malaria in 
service, he was in good health until approximately 1960, when 
the symptoms of malaria returned, necessitating treatment 
once again.  The veteran asserts that his currently diagnosed 
malaria, or residuals thereof, is related to the malaria he 
contracted during active service.

The veteran's service medical records are negative for any 
diagnosis or treatment of malaria.  His May 1946 report of 
examination at separation from service did not diagnose 
malaria or any residuals thereof.

There are no post-service clinical records of treatment for 
malaria.  However, the veteran, in support of his claim, 
submitted several sworn affidavits indicating that he was 
treated for malaria shortly after his separation from service 
by an unlicensed physician and then again by a licensed 
physician beginning in approximately 1960.  September 2003 
and January 2005 letters from the veteran's private, licensed 
physician indicate that the physician had treated the veteran 
two to three times per month for diagnoses including malaria 
since approximately 1960.  The physician did not opine as to 
whether the veteran's malaria was related to his period of 
active service.

While the veteran alleges that he received treatment for 
malaria shortly after his discharge from service, there are 
no post-service clinical records which reflect treatment for 
malaria.  Additionally, the veteran and his physician have 
acknowledged that the veteran did not receive formal medical 
treatment for malaria until 1960, approximately 14 years 
after separation from service.  The veteran is accordingly 
not entitled to service connection for malaria on a 
presumptive basis. Additionally, in view of the lengthy 
period without treatment, there is no evidence of a 
continuity of treatment, and this weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, 
there is no probative evidence relating the veteran's 
malaria, or residuals thereof, to his period of active 
service.  Accordingly, service connection is not warranted.

In recent statements in support of his claim, and in 
testimony, the veteran and his friends and family members 
have attributed his malaria, or residuals thereof, to his 
active service.  However, as laypersons, the veteran and his 
friends and family are not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran and his friends and 
family are competent to give evidence about current symptoms 
and what he experienced.  See e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

The weight of the medical evidence demonstrates that the 
veteran's malaria began many years after service and was not 
caused by any incident of service.  The Board concludes that 
malaria was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


D.  Pulmonary Tuberculosis

The veteran contends that he has pulmonary tuberculosis and 
hemptopsis, a complication of pulmonary tuberculosis, as a 
result of his active service.

The veteran's service medical records are negative for any 
diagnosis or treatment of pulmonary tuberculosis, or 
complications thereof.  His May 1946 report of examination at 
separation from service did not diagnose pulmonary 
tuberculosis, any complications thereof, or any abnormalities 
of the lungs.

There are no post-service clinical records of treatment for 
pulmonary tuberculosis, or complications thereof.  However, 
the veteran, in support of his claim, submitted several sworn 
affidavits indicating that he was treated for pulmonary 
tuberculosis  beginning in approximately 1960.  December 2003 
and January 2005 letters from the veteran's private physician 
indicate that the physician had treated the veteran two to 
three times per month for diagnoses including pulmonary 
tuberculosis and hemptopsis related to pulmonary tuberculosis 
since approximately 1960.  The physician did not opine as to 
whether the veteran's pulmonary tuberculosis or hemptopsis 
were related to his period of active service.

The veteran and his physician have acknowledged that the 
veteran did not receive treatment for pulmonary tuberculosis 
or hemptopsis until 1960, approximately 14 years after 
separation from service.  The veteran is accordingly not 
entitled to service connection for pulmonary tuberculosis or 
hemptopsis on a presumptive basis.  Additionally, in view of 
the lengthy period without treatment, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, 
there is no probative evidence relating the veteran's 
pulmonary tuberculosis or hemptopsis to his period of active 
service.  Accordingly, service connection is not warranted.

In recent statements in support of his claim, and in 
testimony, the veteran and his friends and family members 
have attributed his pulmonary tuberculosis or hemptopsis to 
his active service.  However, as laypersons, the veteran and 
his friends and family are not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran and his friends and family are competent to 
give evidence about current symptoms and what he experienced.  
See e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The weight of the medical evidence demonstrates that the 
veteran's pulmonary tuberculosis and hemptopsis began many 
years after service and were not caused by any incident of 
service.  The Board concludes that pulmonary tuberculosis and 
hemptopsis were not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2003 and January 
2004; a rating decision in April 2004; and a statement of the 
case in December 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2005 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA is not required to provide the veteran with an 
examination in this case because the evidence does not 
establish any event, injury, or disease during the veteran's 
service or a presumptive disease within the applicable 
presumptive period.  Therefore, the Board finds that 
obtaining a medical examination or opinion is not necessary 
and that the claims file contains sufficient competent 
medical evidence to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  Accordingly, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.
ORDER

Service connection for beriberi is denied.

Service connection for a condition manifested by fever is 
denied.

Service connection for a condition manifested by fear is 
denied.

Service connection for malaria is denied.

Service connection for pulmonary tuberculosis, including 
hemptopsis as a complication of pulmonary tuberculosis, is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


